Oliver, Chief Judge:
These two appeals for reappraisement involve certain plastic baby pants, exported from Haiti and entered at the port of New York.
Stipulated facts, upon which the case has been submitted, establish that the proper basis for appraisement of the articles in question is constructed value, as defined in section 402(d) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956 (T.D. 54165), and that such statutory value therefor is 0.3964 per dozen, and I so hold.
Judgment will be rendered accordingly.